Name: Commission Regulation (EEC) No 1146/80 of 7 May 1980 amending Regulation (EEC) No 516/80 on the transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 18 Official Journal of the European Communities 8 . 5 . 80 COMMISSION REGULATION (EEC) No 1146/80 of 7 May 1980 amending Regulation (EEC) No 516/80 on the transfer of skimmed-milk powder to the Italian intervention agency HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 The following Article 3a is inserted in Regulation (EEC) No 516/80 : 'Article 3a The Italian intervention agency shall sell the skim ­ med-milk powder made available to it under this Regulation in accordance with the provisions of Commission Regulation (EEC) No 2213/76, as last amended by Regulation (EEC) No 90/80 . However, such sales shall be subject to the following special conditions : 1 . The skimmed-milk powder shall be used solely for denaturing or processing into compound feedingstuffs in accordance with Commission Regulation (EEC) No 1725/79 , as last amended by Regulation (EEC) No 355/80 . 2 . The sale shall be limited to a maximum quan ­ tity of 400 tonnes per purchaser per month . 3 . At the time of payment of the purchase price, that price shall be reduced by the amount of the aid referred to in Article 10 of Regulation (EEC) No 804/68 . 4 . Prior to taking over the skimmed-milk powder the purchaser shall lodge a security of 62 ECU per 100 kg intended to guarantee that the powder will be used on Italian territory for the purposes referred to in point 1 above.' Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1763/78 of 25 July 1978 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3 ), as last amended by Regulation (EEC) No 1 90/80 (4 ), and in particular Article 1 (4) thereof, Whereas Regulation (EEC) No 1763/78 provides for 100 000 tonnes of skimmed-milk powder held by the intervention agencies of the other Member States to be made available to the Italian intervention agency and taken over before 1 January 1981 ; whereas, in accordance with Commission Regulation (EEC) No 2821 /78 (5 ), as last amended by Regulation (EEC) No 699/79 (6), the first portion of 40 000 tonnes has been allocated for use as feed for pigs and poultry in Italy ; Whereas, pursuant to Commission Regulation (EEC) No 516/80 ( 7), the remaining 60 000 tonnes will be transferred to Italy in 1980 ; whereas it is necessary to specify the special conditions under which the Italian intervention agency may put the aforementioned quan ­ tities back on the market, having regard to the special situation with regard to supplies of skimmed-milk powder intended for animal feed in Italy and to the detailed rules of application laid down in Article 1 (3) of Regulation (EEC) No 1763/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2') OJ No L 148 , 28 . 6 . 1968, p. 13 . *) OJ No L 204, 28 . 7 . 1978, p. 6 . 3 ) OJ No L 204, 28 . 7 . 1978 , p. 8 . «) OJ No L 23, 30 . 1 . 1980, p. 18 . 5 ) OJ No L 334, 1 . 12 . 1978 , p. 61 . o) OJ No L 87, 7 . 4 . 1979, p. 20 . 7) OJ No L 58 , 1 . 3 . 1980, p. 51 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 117/ 198 . 5 . 80 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1980 . For the Commission Finn GUNDELACH Vice-President